Case 1:19-cv-00715-LO-IDD Document 28 Filed 06/14/19 Page 1 of 2 PageID# 541




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


JUUL LABS, INC.,

                        Plaintiff,


v.                                                      Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                        Defendants.



            DECLARATION OF MONICA RIVA TALLEY IN SUPPORT OF
     PLAINTIFF’S MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER

I, Monica Riva Talley, hereby declare as follows:

        1.      I am an attorney with the law firm Sterne Kessler Goldstein & Fox PLLC, counsel

for Plaintiff Juul Labs, Inc. (“Plaintiff”).

        2.      I am a member in good standing of the Bar of the Virginia. My Virginia State Bar

number is 41840.

        3.      I submit this Declaration in support of Plaintiff’s Motion to Extend the Temporary

Restraining Order and make this Declaration based on my personal knowledge.

        4.      Since receiving the Temporary Restraining Order, Plaintiff has been working

diligently to ensure compliance with its terms by PayPal.

        5.      On June 13, 2019, PayPal complied with the TRO, and froze the PayPal accounts

associated with the Defendants.
Case 1:19-cv-00715-LO-IDD Document 28 Filed 06/14/19 Page 2 of 2 PageID# 542




       6.      Since June 13, 2019, Plaintiff has been diligently working to find the physical

locations of the Defendants using the information provided by PayPal, as well as the shipping

information provided by Defendants.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Date: June 14, 2019                         Respectfully submitted,

                                             /s/ Monica Riva Talley
                                            Monica Riva Talley

                                            Attorney for Plaintiff




                                               2
